DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/KR2020/003182 filed 03/03/2020, which claims benefit of the Korean Application No. KR10-2019-0079697, filed 07/02/2019, has been received and acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 6-11 in the reply filed on 06/24/2022 is acknowledged. Therefore, Claims 1-5 are withdrawn and Claims 6-11 are pending examination as discussed below.

Citation of Relevant Prior Art
U.S.  Patent No. 6,082,163, Hara et al., Feb. 8th, 1999; See column 10, lines 29-45

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 4 of copending Application No. 16/623,044 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 6, the claim recites “….needing straightness having excellent straightness quality…”. The examiner believes phrasing is due to translation error and points out that the claim language should be corrected to be both grammatically correct and syntactically functional. Claims 7-8 are rejected as being dependent upon the above rejected claim 6. 
Regarding Claim 9, the claim uses the variable of “ln(t)”. However, in the instance that no heating time is used, e.g., a time of 0, the variable becomes undefinable. The examiner points out that the claims do not define a heating time or period. Likewise, a time of 1 second would result in this term becoming zero meaning that the Equation (A) would equal T ≥ 300 K, of which converts to approximately 27 °C - a value that is incompatible with the earlier requirement within the claim of “the heating temperature in the heating operation is higher than or equal to 80°C”. Thus, the claim is indefinite and appropriate action is required. 
Regarding Claim 10, the claim is indefinite since if one were to use the lower limit of 0.02 seconds within Equation A recited within Claim 9, the result would be approximately 292 of which would not satisfy the requirement of 300 within Equation A. Appropriate action is required. 
Regarding Claim 11, the claim is indefinite as the cutting strength is not specified within the claims nor is it possible to acquire such a value as no specific steel type is recited. Until further clarification - any tension applied to the wire in the heating operation will be considered to meet this limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JPH08155569A, cited by applicant) in view of Sasakura (JP2003253342A, cited by applicant).

Regarding Claim 6, Kato teaches a steel cord and wire having excellent straightness (page 1, paragraph 1). Kato teaches a wire preparation operation of preparing a wire that is drawn (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1). 
However, Kato does not teach a straightness measurement operation of winding the wire around a portion having a diameter greater than a diameter of the wire for a preset period of time and then measuring straightness of the wire, wherein when measuring the straightness of the wire of 400 mm in the straightness measurement operation, the straightness of the wire is less than or equal to 30 mm. 
Sasakura teaches a method of manufacturing a steel wire having excellent straightness (paragraph [0001]). Sasakura teaches a wire preparation operation of preparing a wire that is drawn (paragraph [0022]). Sasakura teaches a heating operation of heating the wire (paragraph [0023]). Sasakura teaches a straightness measurement operation of winding the wire around a winding portion having a diameter greater than a diameter of the wire for a preset period of time and measuring the straightness of the wire (Figure 1, Char. No. 9; Figure 4; paragraph [0031] - e.g., Sasakura teaches taking wire from an take-up reel which clearly has a diameter greater than the wire as shown within Figure 1, the wire being on the wheel for at least a preset period of time, and then the wire is removed from the take-up wheel and the straightness is measured). Sasakura teaches when the straightness of the wire is 400 mm in the straightness measurement operation, the straightness of the wire is less than 30 mm (Original Document, Table 1 -  the fifth column from the left indicates arc heights of which are less than 30 mm). Sasakura teaches this process allows for tire productivity in the tire molding process to be improved (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Sasakura with the motivation of improving the downstream processes for the straightened wires. 
Regarding Claim 7, Kato is silent to a stranding operation of twisting and stranding a plurality of wires to each other. 
Sasakura teaches a stranding operation of twisting and stranding a plurality of wires to each other (paragraphs [0002]-[0005]). Sasakura teaches that this process is often performed as a necessary process for tire reinforcing material to have necessary strength and that a steel core is superior in strength that stranded material. Thus, one of ordinary skill would find it obvious that should one desire greater strength for the purpose of tire reinforcement, stranding by twisting a plurality of wires together would produce this effect. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Sasakura with the motivation of increasing strength of the plurality of wires for tire reinforcement. 
Regarding Claim 8, Kato is silent to a heating temperature in the heating operation being about 80°C to about 220°C. 
Sasakura teaches a heating temperature in the heating operation as being between 50°C and 200°C (paragraph [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Sasakura teaches this temperature range allows for excellent straightness properties to be attained (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Sasakura with the motivation in imparting excellent straightness upon a wire. 
Regarding Claim 9, Kato does not teach heating temperatures or times that satisfy the instant Equation A. 
Sasakura teaches a heating temperature and a heating time in the heating operation of the wire that satisfies Equation A. Specifically Sasakura teaches heating temperatures in the heating operation being higher than or equal to 80°C (i.e., 353.15 K) (paragraph [0023]). Furthermore, Sasakura teaches a heating time in the heating operation being between 0.5 seconds to 5 seconds (Thus meeting the limitations of Claim 10). Therefore, as shown below within (1) through (5), the teachings of Sasakura satisfy Equation A and all of the limitations of Claim 9 and Claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

                        
                            E
                            q
                            u
                            a
                            t
                            i
                            o
                            n
                             
                            
                                
                                    A
                                
                            
                            :
                            T
                            +
                            15.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            ≥
                            300
                        
                                                            (1)
                        
                            T
                            +
                            15.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            ≥
                            300
                        
                                                                          (2)
                        
                            353.15
                            +
                            15.67
                            
                                
                                    ln
                                
                                ⁡
                                
                                    
                                        
                                            5
                                        
                                    
                                
                            
                            ≥
                            300
                        
                                                                    (3)
                        
                            353.15
                            +
                            25.21
                            ≥
                            300
                        
                                                                        (4)
                        
                            378.36
                            ≥
                            300
                        
                                                                                 (5)

Sasakura teaches these temperatures and times impart excellent straightness upon a drawn wire (paragraph [0033]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato with the concepts of Sasakura with the motivation in imparting excellent straightness upon a wire. 
Regarding Claim 11, Kato teaches applying tension to the wire during the heating operation (page 1, paragraph 6). Thus, Kato is considered to meet all limitations within the instant claim - see the 35 U.S.C. 112(b) rejection above with respect to how this claim is being interpreted. 

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasakura (JP2003253342A, cited by applicant) in view of Kato (JPH08155569A, cited by applicant).

Regarding Claim 6, Sasakura teaches a method of manufacturing a steel wire having excellent straightness (paragraph [0001]). Sasakura teaches a wire preparation operation of preparing a wire that is drawn (paragraph [0022]). Sasakura teaches a heating operation of heating the wire (paragraph [0023]). Sasakura teaches a straightness measurement operation of winding the wire around a winding portion having a diameter greater than a diameter of the wire for a preset period of time and measuring the straightness of the wire (Figure 1, Char. No. 9; Figure 4; paragraph [0031] - e.g., Sasakura teaches taking wire from an take-up reel which clearly has a diameter greater than the wire as shown within Figure 1, the wire being on the wheel for at least a preset period of time, and then the wire is removed from the take-up wheel and the straightness is measured). Sasakura teaches when the straightness of the wire is 400 mm in the straightness measurement operation, the straightness of the wire is less than 30 mm (Original Document, Table 1 -  the fifth column from the left indicates arc heights of which are less than 30 mm). Sasakura teaches this process allows for tire productivity in the tire molding process to be improved (paragraph [0033]). 
However, Sasakura does not teach heating the wire in a state in which tension is applied and a cooling operation of cooling the wire. 
Kato teaches a steel cord and wire having excellent straightness (page 1, paragraph 1). Kato teaches a wire preparation operation of preparing a wire that is drawn (page 1, paragraph 6). Kato teaches a heating process performed in a state in which tension is applied to the wire (page 1, paragraph 6). Kato teaches a cooling process (page 2, paragraph 1). Kato teaches these processing features as enabling the production of a wire having superior straightness (page 3, paragraph 21). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasakura with the concepts of Kato with the motivation of producing a wire having superior straightness. 
Regarding Claim 7, Sasakura teaches a stranding operation of twisting and stranding a plurality of wires to each other (paragraphs [0002]-[0005]). Sasakura teaches that this process is often performed as a necessary process for tire reinforcing material to have necessary strength and that a steel core is superior in strength that stranded material. Thus, one of ordinary skill would find it obvious that should one desire greater strength for the purpose of tire reinforcement, stranding by twisting a plurality of wires together would produce this effect. 
Regarding Claim 8, Sasakura teaches a heating temperature in the heating operation as being between 50°C and 200°C (paragraph [0023]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Regarding Claim 9, Sasakura teaches a heating temperature and a heating time in the heating operation of the wire that satisfies Equation A. Specifically Sasakura teaches heating temperatures in the heating operation being higher than or equal to 80°C (i.e., 353.15 K) (paragraph [0023]). Furthermore, Sasakura teaches a heating time in the heating operation being between 0.5 seconds to 5 seconds (Thus meeting the limitations of Claim 10). Therefore, as shown below within (1) through (5), the teachings of Sasakura satisfy Equation A and all of the limitations of Claim 9 and Claim 10. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

                
                    E
                    q
                    u
                    a
                    t
                    i
                    o
                    n
                     
                    
                        
                            A
                        
                    
                    :
                    T
                    +
                    15.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    t
                                
                            
                        
                    
                    ≥
                    300
                
                                                    (1)
                
                    T
                    +
                    15.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    t
                                
                            
                        
                    
                    ≥
                    300
                
                                                                  (2)
                
                    353.15
                    +
                    15.67
                    
                        
                            ln
                        
                        ⁡
                        
                            
                                
                                    5
                                
                            
                        
                    
                    ≥
                    300
                
                                                            (3)
                
                    353.15
                    +
                    25.21
                    ≥
                    300
                
                                                                (4)
                
                    378.36
                    ≥
                    300
                
                                                                         (5)

Regarding Claim 11, Sasakura does not teach heating the wire in a state in which tension is applied to the wire. 
Kato teaches applying tension to the wire during the heating operation (page 1, paragraph 6). Thus, Kato is considered to meet all limitations within the instant claim - see the 35 U.S.C. 112(b) rejection above with respect to how this claim is being interpreted. Kato teaches these processing features as enabling the production of a wire having superior straightness (page 3, paragraph 21). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sasakura with the concepts of Kato with the motivation of producing a wire having superior straightness. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735